WIGGINTON, Judge.
Appellants, employer/carrier, appeal the judge of compensation claims’ award of workers’ compensation benefits to appellee. We affirm in part and reverse in part.
We agree with employer/carrier that the judge of compensation claims erred in modifying the maximum medical improvement date which had been established by a prior order. That portion of the prior order was not reversed on appeal in Alberta v. American Freight Systems, 565 So.2d 378 (Fla. 1st DCA 1990). Therefore, the remand occasioned by the opinion in Alberta did not authorize a modification of the maximum medical improvement date. We reverse the maximum medical improvement date established by the appealed order and recognize that appellee’s date of maximum medical improvement remains at March 28, 1986.
We affirm as to the remaining two points raised by employer/carrier.
AFFIRMED in part and REVERSED in part.
BARFIELD and WOLF, JJ., concur.